Opinion by
Ervin, J.,
In this unemployment compensation case the bu-. reau, the referee and the board all concluded that the appellant voluntarily retired from his last employment and..that he was therefore disqualified from receiving benefits under the provisions of §402(b)(l) of the Unemployment Compensation Law, 43 PS §802(b)(l).
The record clearly reveals that the appellant, who was 63 years of age, voluntarily requested his retirement, although he could have continued his employment until age 65 had he desired to do so.
This case is ruled by Yeager Unemployment Compensation Case, 196 Pa. Superior Ct. 162, 173 A. 2d 802; Craven Unemployment Compensation Case, 195 Pa. Superior Ct. 136, 169 A. 2d 336; Zelek Unemployment Compensation Case, 194 Pa. Superior Ct. 228, 166 A. 2d 110.
Decision affirmed.